Citation Nr: 9928732	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-34 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active service from February 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
of entitlement to special monthly pension based on the need 
for regular aid and attendance of another person or by reason 
of being housebound.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran currently has the following nonservice-
connected disability ratings: 60 percent for ischemic heart 
disease status post CABG, remote inferior wall myocardial 
infarction and angina pectoris; 30 percent for bilateral 
aphakia; and zero percent for residuals of a gunshot wound of 
the medial aspect of the right knee, left varicocele, and 
bilateral pes planus with metatarsalgia with mild hammertoes 
and callosities.  His combined disability evaluation is 80 
percent.

3.  The veteran is not blind as defined by VA regulations, is 
not a patient in a nursing home, does not require frequent 
adjustment of any special prosthetic or orthopedic 
appliances, and is not bedridden.

4.  The objective evidence does not indicate that the veteran 
is currently unable to dress and feed himself, unable to 
attend to the wants of nature, or unable to keep himself 
ordinarily clean and presentable, nor is there evidence that 
he requires care or assistance on a regular basis to protect 
him from the hazards or dangers incident to his daily 
environment.

5.  The veteran has no disability that warrants a 100 percent 
schedular evaluation, nor is he housebound by reason of his 
disabilities.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.351, 
3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of entitlement to 
special monthly pension is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was scheduled for a VA general 
physical examination in January 1998; however, the veteran 
failed to report to that examination and did not indicate 
that he wished to reschedule.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the veteran's failure to report to the scheduled 
examination, no further effort will be expended to assist him 
in this regard.

The veteran contends that he is entitled to special monthly 
pension benefits based on his nonservice-connected 
disabilities.  Need for aid and attendance means being 
helpless or so nearly helpless as to require the regular aid 
and attendance of another person.  A veteran will be 
considered in need of regular aid and attendance if he or she 
(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  See 
38 C.F.R. § 3.351(b) and (c).

Under the provisions of 38 C.F.R. § 3.352(a), the following 
basic criteria will be accorded consideration in determining 
the need for regular aid and attendance: the inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); the inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness, and the 
inability to attend to the wants of nature; or the 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  

In addition, being "bedridden" will be a proper basis for the 
determination.  "Bedridden" is that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  However, the fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  Id.

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there is a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.; 
see also Turco v. Brown, 9 Vet. App. 222 (1996).

Where a veteran does not qualify for special monthly pension 
benefits based on the need for regular aid and attendance of 
another, benefits may be authorized where the veteran has 
certain additional severe disabilities or is permanently 
housebound.  38 C.F.R. § 3.351(d).  A veteran is considered 
housebound if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, excluding unemployability under Section 
4.17, he or she has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or is "permanently housebound" by reason of 
disability or disabilities.  The "permanently housebound" 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
Id.

In this case, the veteran's nonservice-connected disabilities 
include: ischemic heart disease status post CABG, remote 
inferior wall myocardial infarction and angina pectoris, 
rated as 60 percent disabling; bilateral aphakia, rated as 30 
percent disabling; as well as a left varicocele, and 
bilateral pes planus with metatarsalgia with mild hammertoes 
and callosities, each rated as zero percent disabling.  The 
veteran's combined disability evaluation is 80 percent.  See 
38 C.F.R. § 4.25 (1998).  In December 1996, the RO found the 
veteran to be permanently and totally disabled for pension 
purposes as a result of his nonservice-connected 
disabilities.  The veteran now claims that his nonservice-
connected disabilities are severe enough in the aggregate to 
warrant special monthly pension. 

The veteran essentially maintains that he meets the criteria 
to receive special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being housebound.  He claims that he meets the above criteria 
on the basis that he needs assistance with cooking, 
housekeeping and activities of daily living.  He also claims 
that his visual impairment renders him housebound and in need 
of regular aid and attendance of another.  The Board 
disagrees, as the preponderance of the evidence is against 
the veteran's claim.

In denying the veteran's claim, the RO considered VA 
treatment reports dated from May to November 1996.  In May 
1996, the veteran underwent a revision conjunctival BLEB OS.  
A September 1996 treatment report includes the veteran's 
statements that he had not felt good in the prior two days 
due to nervousness, shortness of breath, an irregular heart 
beat, and a feeling of lightheadedness.  Physical examination 
at that time revealed no abnormalities of the heart or lungs.  
The diagnostic impression was anxiety.  The veteran was seen 
on several occasions in October 1996 for complaints of aches 
in his legs, arms, and back, as well as visual problems.  He 
also reported insomnia due to nervousness associated with 
tightness in his chest.  Blood pressure was noted to be 
122/70.  The diagnoses included CATS (catecholamines), 
insomnia, and status postoperative cataract surgery.  

A treatment report dated in November 1996 noted that the 
veteran was last seen at the Dark Green Clinic in August 
1996, at which time the diagnoses were ischemic heart 
disease, including status post four-vessel CABG, remote 
inferior wall myocardial infarction in the past, rare angina 
pectoris, hypertriglyceridemia, and hypoalphalipoproteinemia.  
It was noted that the veteran was relatively stable without 
any acute distress, and that his general wellbeing had 
markedly improved.  On physical examination, the veteran's 
lungs were clear without rales or bronchospasm.  
Cardiovascular examination revealed a regular rhythm without 
murmurs, gallops, or friction rubs.  It was recommended that 
the veteran return in six months for follow-up evaluation.

The veteran was hospitalized at a VA facility from November 
to December 1997 for complaints of weakness.  At that time, 
the veteran reported that he felt weak, was unable to take 
care of himself, and was stumbling around at home.  He 
reported that he lived alone, and that it was gradually 
becoming more difficult to handle day-to-day matters.  It was 
noted that he had recently obtained an application for 
nursing home placement, which had been rejected during his 
admission.  He reported vision problems, and denied chest 
pain or shortness of breath.  Physical examination noted that 
the veteran was reasonably healthy.  Blood pressure was 
consistently 130/80, pulse was 81, and respirations were 20.  
An electrocardiogram (EKG) showed normal findings.  The 
diagnoses were chronic obstructive pulmonary disease, 
ischemic heart disease and diastolic hypertension.  The 
veteran was discharged and agreed to go home with his sister. 

Additional VA outpatient treatment reports dated from January 
to December 1997 show treatment for the veteran's eyes.  
Visual acuity was noted to be 20/70 in the right eye and 
20/400 in the left.  He had left eye dystrophy and bullous 
keratopathy changes, while the right eye was clear.  The 
diagnoses were bilateral pseudophakia with secondary 
glaucoma, and bullous keratopathy in the left eye.

In connection with this appeal, the veteran was scheduled for 
a VA general medical examination to determine whether his 
disabilities rendered him housebound or in need for regular 
aid and attendance of another person.  As noted, however, the 
veteran failed to report to that examination and did not 
indicate that he wished to reschedule.  However, the veteran 
did appear for his scheduled VA eye examination in January 
1998.  The pertinent findings from that examination revealed 
that the veteran's visual acuity was 20/80 in the right eye 
at distance, with no light perception or projection in the 
left eye.  Extraocular muscles were quite normal.  The right 
pupil was quite reactive, and the left eye had no response.  
The assessment included: (1) pseudophakia, OU; (2) bullous-
type keratopathy in the left eye with an endothelial 
dystrophy in the right eye; and (3) end-stage glaucoma in the 
left eye with no light perception.  The examiner recommended 
that the veteran be seen for surgical intervention for the 
left eye.

After applying the pertinent criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claim for special monthly pension on 
the basis of being housebound or in need of regular aid and 
attendance.  The evidence does not establish, nor has the 
veteran alleged, that he is bedridden, a patient in a nursing 
home, or that he requires the frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of a disability cannot be done without aid.  The record also 
does not show that the veteran is blind for VA purposes, as 
the recent VA eye examination showed visual acuity to be 
20/80 in the right eye, with no evidence of concentric 
contraction of the visual field to 5 degrees or less.

Furthermore, the clinical evidence does not indicate that the 
veteran's disabilities functionally preclude him from being 
able to dress and feed himself, attend to the wants of 
nature, or keep himself ordinarily clean and presentable.  
The Board has considered the veteran's argument that his 
disabilities require the assistance of another person with 
respect to cooking, housekeeping and activities of daily 
living.  While this indicates that the veteran's disabilities 
may interfere with his ability to perform certain household 
chores, the evidence does not show that he is unable to dress 
and feed himself, attend to the wants of nature, or keep 
himself ordinarily clean and presentable.  Although a medical 
opinion addressing this specific issue would be helpful in 
adjudicating this claim, the Board reminds that the veteran 
failed to report to his scheduled examination. 

In addition, the veteran is not objectively shown to require 
the care or assistance of another on a regular basis to 
protect himself from the hazards or dangers incident to his 
daily environment.  Indeed, the Board has considered the 
medical opinion contained in the VA hospitalization report 
that the veteran is frail and weak due to his age and heart 
condition.  However, no objective evidence indicates that the 
veteran is unable to protect himself from the dangers 
incident to his daily environment.  Consequently, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of special monthly pension based on the 
need for regular aid and attendance of another person. 

The remaining question is whether the veteran is entitled to 
special monthly pension in the form of "housebound" benefits.  
As noted above, the veteran does not have a disability rated 
as 100 percent disabling.  The Board has carefully reviewed 
the record and finds that the ratings assigned the veteran's 
various disabilities are appropriate under the VA Schedule 
for Rating Disabilities, and that no single disorder warrants 
a 100 percent disability rating.  Finally, despite the 
veteran's various disabilities, he appears capable of 
ambulating unassisted.  The Board therefore finds no basis to 
conclude that the veteran's disabilities confine him to his 
dwelling and the immediate premises.  Accordingly, there is 
no basis for granting the veteran housebound benefits.

In conclusion, there is no reasonable basis upon which to 
predicate a grant of special monthly pension based on the 
need for regular aid and attendance of another person or by 
reason of being housebound.  In reaching this decision, the 
Board has considered the applicability of the doctrine of 
reasonable doubt.  However, inasmuch as there is no 
approximate balance of positive and negative evidence with 
respect to any issue material to the claim, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b).  The 
veteran, of course, is free to reopen his claim for special 
monthly pension at any time, particularly if his disability 
picture changes significantly.  


ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person or by reason of being housebound 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

